department of the treasury internal_revenue_service washington d c date uil cc dom p si cam-121127-98 rpaut-104720-98 number release date memorandum for district_director district attn chief examination_division from subject chief branch cc dom p si withdrawal of application_for change in accounting_method in accordance with section a of revproc_99_1 1999_1_irb_6 this memorandum advises you that a taxpayer within your district has withdrawn a form_3115 application_for change in accounting_method this document is not to be cited as precedent legend a b c d e this memorandum advises you that two form 3115’s submitted on behalf of a are withdrawn a did not give any reason for the withdrawals a filed both form 3115’s to change the method of computing amortization for certain purchased mortgage servicing rights from treating a pool of mortgages as a cam-121127-98 rpaut-104720-98 single asset to treating the mortgages on a loan-by-loan basis the method change would have been effective beginning with the taxable_year beginning b and would have resulted in a negative sec_481 adjustment decrease in taxable_income of dollar_figurec the automatic consent method change would have been effective beginning with the taxable_year beginning d and would have resulted in a negative sec_481 adjustment decrease in taxable_income of dollar_figuree at the time of the withdrawal we had formed a tentatively adverse position on a’s proposed change in computing depreciation we had tentatively concluded that a’s purchase of a pool of purchased mortgage servicing rights is properly treated as a single asset consequently a‘s pool of purchased mortgage servicing rights is treated as a single asset accordingly we are tentatively adverse to a’s proposed change in computing depreciation if you have any questions on this matter do not hesitate to call at sincerely yours charles b ramsey charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries cc changes in methods_of_accounting industry specialist
